Opinion by
McClelland, P. J.
From the testimony it appeared that the hides in question are of the kind which are used in the manufacture of leather, which was held to exclude them from the benefit of the exception in paragraph 1530 (a) for “hides and skins of the India water buffalo imported to be used in the manufacture of rawhide articles.” Paragraph 1765 does not cover hides otherwise more specifically provided for and does not prevail over the unqualified provision for hides in paragraph 1530 (a). Since there was no evidence that these hides were imported for use in the manufacture of rawhide articles, paragraph 1691 was held not to be applicable, particularly as there was no compliance with article 487 (6) of the Customs Regulations of 1931. On the record presented the protest was overruled. Brown, J., concurred on the ground first stated.